Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00792-CV

                                IN THE MATTER OF J.D.

                 From the 289th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2012-JUV-00504A
                      The Honorable Carmen Kelsey, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 10, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice